Citation Nr: 1403562	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-35 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service-connected burial allowance. 

3.  Entitlement to non-service connected burial allowance (plot or interment allowance).


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He died in June 2006, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Regional Office (RO) in Waco, Texas.  Notice of the rating decision was mailed to the appellant in March 2007.

When the case was last before the Board in June 2011, the three issues currently before the Board were remanded for additional development.  Although it was previously noted that the appellant was represented in her appeal by Disabled American Veterans, the appellant has not completed and returned a VA Form 21-22a appointing a representative in this case.  In a March 2013 letter, the RO informed the appellant that there was no record of her appointing a service organization or representative to assist her with her claims.  She was informed that she could contact the RO for a listing of the recognized Veterans' Service Organizations and/or representatives.  The appellant did not respond to the RO's March 2013 letter, nor did she appoint a representative.  As such, the appellant is currently unrepresented.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in June 2006, and the immediate cause of death was listed as metastatic gastric cancer. 

2.  At the time of the Veteran's death, service connection had not been established for any disability. 

3.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.
4.  In giving the Veteran the benefit of the doubt, the Veteran's metastatic gastric cancer is at least as likely as not related to his in-service exposure to herbicides.

5.  The evidence shows that it is at least as likely as not that the Veteran died as a result of a service-connected disability.

6.  The Veteran has been awarded service-connected burial allowance.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

2.  The criteria for entitlement to a service-connected burial allowance have been met.  38 U.S.C.A. §§ 2302, 2303, 2305, 5107 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2013).

3.  The criteria for entitlement to nonservice-connected burial allowance (plot or interment allowance) have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 2002); 38 C.F.R. § 3.1600 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this decision, the Board grants entitlement to service connection for the cause of the Veteran's death and entitlement to service-connected burial allowance, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to these two issues.

With respect to the issue of entitlement to plot or internment allowance, the Board has denied the claim based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Consequently, there is no additional evidence that could be obtained to substantiate the claim for entitlement to plot or internment allowance, and no further action is required to comply with the VCAA or the implementing regulations as they pertain to that claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Cause of Death

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. " Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996). 

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  As reflected above, the certificate of death indicates that the Veteran died in June 2006.  The immediate cause of death was gastric cancer, metastatic.  No underlying causes were noted, and no other contributing conditions were noted.  At the time of the Veteran's June 2006 death, service connection was in effect for no disability.  

The appellant asserts that the Veteran's death is related to service on the basis that his gastric cancer was the proximate result of his in-service exposure to herbicides, or that he actually had prostate cancer as a result of herbicide exposure, which metastasized and caused his death.  The record reflects that the Veteran had service in the Republic of Vietnam from March 7, 1967 to March 5, 1968; on that basis, exposure to herbicides is conceded.  38 U.S.C.A. § 1116(f).  As previously noted, VA regulations also provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309 (2013); see also 78 Fed. Reg. 21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Although gastric cancer is not included among the list of diseases in 38 C.F.R. §§ 3.307 and 38 C.F.R. 3.309 for which service connection is available on a presumptive basis, prostate cancer is included among the list of such diseases.  38 C.F.R. §§ 3.307, 3.309.  In any event, an appellant is not precluded from establishing service connection for a disease as due to herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 , 725, 2,727-29 (1984); Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991). 

The record reflects that the Veteran was diagnosed with gastric cancer in November 2005 and that he died of gastric cancer in June 2006.  

An April 2006 VA treatment record indicates that the Veteran was diagnosed with gastric cancer in November 2005.  It was noted that an esophagogastroduodenoscopy performed in December 2005 showed invasive poorly differentiated adenocarcinoma.  The Veteran was noted to have then undergone a distal gastrectomy with lymphadenectomy that revealed a 4 cm mass invading the serosa with regional lymph node involvement, stage IIIB.  Hematology/oncology recommended that he receive chemo-radiation therapy.  The assessment was gastric cancer.  

An April 2006 VA treatment record addendum indicates that after the hematologist/oncologist ended his encounter with the Veteran, the Veteran's spouse asked if the VA physician could help getting the Veteran's gastric cancer diagnosis service-connected.  The VA physician indicated that he had already marked the Veteran's gastric cancer as probably Agent Orange related.

A June 2006 VA treatment record reflects that the Veteran underwent a bone imaging study of the whole body.  The findings were noted to be consistent with multiple metastatic disease involving the ribs, thoracic, lumbar and sacral vertebrae, pelvis, and shoulder girdles and proximal femora.  The report further notes that while this may represent gastric cancer metastasis, one should consider prostate cancer as the source of these lesions.  The lab reports from June 2006 reflect that PSA was within normal limits.

The June 2012 VA opinion report reflects that the Veteran's claims file was reviewed by the VA examiner, a Board Certified hematologist oncologist at the VA Medical Center in Shreveport, Louisiana.  The examiner opined that it is not at least as likely as not that the Veteran had prostate cancer at the time of his death.  The examiner stated that there is no medical evidence that the Veteran had prostate cancer at the time of his death.  The examiner stated that the Veteran was diagnosed with gastric cancer in November 2005.  He underwent distal gastrectomy in December 2005 and he was noted to have stage three cancer.  He thereafter had radiation and chemotherapy and did well until his condition rapidly deteriorated in May 2006.  A work-up showed that he had developed metastatic disease; therefore, he could not be treated further.  A June 2006 bone scan showed that he had extensive bony metastases.  The examiner stated that the radiologist who read the bone scan suggested that cancer of the prostate should be ruled out; however, the examiner pointed out that the Veteran had already had six biopsies of the prostate in March 2005 and they were all negative for cancer.  The Veteran also had four prostate-specific antigen (PSA) measurements during 2005 and 2006, including one PSA in June 2006, and they were all negative for prostate cancer.  The examiner also noted that in April 2006 the Veteran's spouse requested that the Veteran's oncologist change the Veteran's diagnosis to pancreatic cancer rather than stomach cancer; however, the oncologist explained to her that this could not be done.  The examiner indicated that it is often the job of the radiologist to evoke different possibilities such as the radiologist who read the June 2006 bone scan did; however, there is absolutely no evidence that the Veteran had prostate cancer and prostate cancer was ruled out.

As previously noted, gastric cancer is not among the list of diseases presumed by VA to be related to herbicide exposure.  38 C.F.R. § 3.309(e); see also Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

In this regard, the only medical opinion of record regarding a theory of the claim on the basis of herbicide exposure is favorable to the Veteran.  Notably, the April 2006 VA treatment record addendum reflects that the Veteran's VA treating hematologist/oncologist indicated that he had already indicated that the Veteran's gastric cancer was probably Agent Orange related.  There is no other medical opinion of record stating that the Veteran's gastric cancer was not related to service, to include herbicide exposure therein.  In the present case, the Veteran's treating VA hematologist/oncologist appears to have been fully aware of the Veteran's service and medical history, and the opinion is congruent with the medical and lay evidence of record.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 297, 284 (1997). 

In light of the above, the Board finds that the favorable April 2006 opinion is adequate for the purpose of adjudicating the appellant's claim, and there is no medical nexus evidence to the contrary.  As such, and in applying the benefit of the doubt standard, the evidence reflects that the Veteran's gastric cancer, which was the immediate cause of his death, is at least as likely as not due to his presumed in-service exposure to herbicides, and thus, service connection for the cause of the Veteran's death is granted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Burial Allowance and Plot or Internment Allowance

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2013).

If a Veteran's death is not service-connected, payment may be made toward the Veteran's funeral and burial expenses, including transportation, subject to the following conditions: (1) at the time of death the Veteran was in receipt of pension or compensation (or but for the receipt of military retired pay would have been in receipt of such); or (2) the Veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award; or (3) the Veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and there is no next of kin claiming the body and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b) (2013).

Expenses are also payable if a Veteran dies from nonservice-connected causes while hospitalized by VA, which requires either hospitalization at a VA facility or at a non-VA facility pursuant to VA directive for acute medical care.  38 C.F.R. § 3.1600(c) (2013).  Hospitalization also includes residence at a domiciliary or nursing home under VA authority.  Expenses are also payable if the Veteran died while traveling pursuant to VA authorization and at VA expense for the purpose of examination, treatment, or care.  38 C.F.R. § 3.1605(a) (2013).

In addition to a burial allowance, VA will also pay for a plot or interment allowance, in certain cases, when a Veteran dies from nonservice-connected causes.  38 C.F.R. § 3.1600(a), (f) (2013).  See also 38 U.S.C.A. § 2303(b).

Claims for a burial allowance may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1).

Claims for burial and funeral expenses and plot or interment allowance must be filed within two years after the burial of the Veteran.  38 U.S.C.A. § 2304; see also 38 C.F.R. § 3.1601(a) (requiring that claims for reimbursement or direct payment of burial and funeral expenses under § 3.1600(b) and plot or interment allowance under § 3.1600(f) must be received by VA within two years after the permanent burial or cremation of the body).  This time limit does not apply to claims for service-connected burial allowance or for the cost of transporting a Veteran's body to the place of burial when the Veteran died while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).  If a claimant's application is incomplete at the time it is originally submitted, VA shall notify the applicant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, no allowance may be paid.  Id.  

As detailed above, the Board has determined that the Veteran's death was the result of a disability caused by exposure to herbicides in service.  The appellant's claim for burial benefits was received in August 2006, which is within two years of the burial of the Veteran.  Consequently, entitlement to burial benefits at the rate set forth in 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a) for a veteran who died of a service-connected disability is warranted in this case.

Because the Board has authorized service-connected death and burial allowance under 38 C.F.R. § 3.1600(a), the appellant is not also entitled to plot or internment allowance.  38 U.S.C.A. § 2307 (West 2002 & Supp. 2013) (burial benefits paid based on death due to a service-connected disability are in lieu of any benefits pain under 38 U.S.C.A. § 2302 and § 2303).  As such, the claim of entitlement to non-service connected burial benefits (plot or internment allowance) is denied.  

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 

Entitlement to service-connected burial allowance is granted. 

Entitlement to non-service-connected burial allowance (plot or interment allowance) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


